 

Exhibit 10.1

 



FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is made effective
this 9 day of March, 2015 (the “Effective Date”), by and between SAJAN, INC., a
Delaware corporation having its principal executive offices in the State of
Wisconsin (the “Company”), and THOMAS P. SKIBA, an individual resident of the
State of Minnesota (the “Employee”).

 

RECITALS

 

WHEREAS, the parties entered into a written agreement governing Employee’s
employment with the Company on August 29, 2013 (the “Agreement”), pursuant to
which the Employee is entitled to a severance payment in a total gross amount
equal to six (6) months of the Employee’s ending base salary if the Employee’s
employment with the Company is terminated by the Company without Cause or by the
Employee for Good Reason (as such terms are defined in the Agreement); and

 

WHEREAS, the Company and the Employee desire to amend Section 6.4 of the
Agreement to increase the Employee’s severance payment to a total gross amount
equal to twelve (12) months of the Employee’s ending base salary;

 

NOW, THEREFORE, in consideration of the mutual promises and provisions contained
in this Amendment, the parties, intending to be legally bound, agree as follows:

 

AGREEMENT

 

1. Terms of Employment. The parties agree that the terms of the Agreement will
remain in full force and effect, except as set forth in this Amendment.

 

2. Severance Payment. Section 6.4 of the Agreement will be replaced in its
entirety with the following:

 

“6.4 By the Company Without Cause or by the Employee for Good Reason. If (a) the
Company terminates the Employee’s employment without Cause, or (b) the Employee
properly terminates employment for Good Reason pursuant to Section 5.2, the
Employee will be entitled to severance pay in a total gross amount equal to
twelve (12) months of the Employee’s ending Base Salary with the Company (the
“Severance Payment”), which will be paid in accordance with the Company’s
regular payroll schedule commencing on the first payroll date following the
Employee’s signing of the general release agreement discussed in Section 6.5 of
this Agreement and the expiration of any rescission period set forth in such
general release agreement. In addition, any stock options that are due to be
vested within twelve months from the Date of Termination shall become vested and
exercisable. Notwithstanding anything herein to the contrary, in no event shall
any portion of the Severance Payment be paid to the Employee later than the last
day of the second taxable year of the Employee following the taxable year in
which the Date of Termination occurs.”

 

1

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this First Amendment
to Employment Agreement on the day and year first written above.

 



  SAJAN, INC.           /s/ Shannon Zimmerman   By: Shannon Zimmerman   Its: CEO
          /s/ Thomas P. Skiba   Thomas P. Skiba, an Individual



 



Signature Page to First Amendment to Employment Agreement



 

 



 

